Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	None of the art discloses a deep welding method where a surface is irradiated with a first and second beam, the first beam with a width B1 that is greater than the second beam width B2, the second beam directed into an area within the area of the first beam, where an intensity of the first beam produces a keyhole in the workpiece with a capillary width substantially equal to B1 and B2 is less than or equal to 0.75 times the capillary width; combined with a beam parameter of the first beam is greater than a beam parameter of the second beam that represents low quality, where the first and second beams are guided in a multicore fiber with at least one core fiber and ring fiber the first beam in the ring fiber and second beam in the core fiber, the first and second beams directed by a common optical unit onto the workpiece, the common optical unit including a collimation lens and focusing lens and also used to image a fiber end; or where a focusing angle of the first beam is less than or equal to a second focusing angle of the second beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761